Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 48 is directed to a computer program per se and is not one of the four categories of statutory subject matter, see MPEP§2106.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 at line 5 recites “the installation of sensors or reflectors or emitters of any kind”, this recitation lacks a clear antecedent as there is no prior recited “installation of sensors or reflectors or emitters of any kind” for this new recitation to relate to.

Claim 25 at line 14 recites “the application of some analysis algorithms”, this recitation lacks a clear antecedent as there is no prior recited “application of some analysis algorithms” for this new recitation to relate to.
Claim 25 at line 14 recites “application of some analysis algorithms” (emphasis added), what is included an excluded by “some” is not clear.  If no limit is intended for the algorithms to be applied, this should be amended to read “application of analysis algorithms”.
Claim 25 at line 16 recites “the data acquired by each individual sensor”, this recitation lacks a clear antecedent as there is no prior recited “data acquired by each individual sensor” for this new recitation to relate to.
Claim 25 at line 16 recites “the presence of data groups relating to game elements”, this recitation lacks a clear antecedent as there is no prior recited “presence of data groups relating to game elements” for this new recitation to relate to.
Claim 25 at line 17 recites “the game elements to which said data groups correspond”, this recitation lacks a clear antecedent as there is no prior recited “game elements to which said data groups correspond” for this new recitation to relate to.
Claim 25 at line 20 recites “the data groups provided by different individual sensors corresponding to the same game element in temporal coordination”, this recitation lacks a clear antecedent as there is no prior recited “data groups provided by different individual sensors corresponding to the same game element in temporal coordination” for this new recitation to relate to.
Claim 27 at line 9 recites “the automatic detection of a relevant sound”, this recitation lacks a clear antecedent as there is no prior recited “automatic detection of a relevant sound” for this new recitation to relate to.

Claim 46 at line 4 recites “the analysis of the information”, this recitation lacks a clear antecedent as there is no prior recited “analysis” for this new recitation to relate to.
Claim 46 at line 7 recites “the absence of sensors or reflectors or emitters of any kind”, this recitation lacks a clear antecedent as there is no prior recited “absence of sensors or reflectors or emitters of any kind” for this new recitation to relate to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 28-30, 32-41, 43 and 46-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2009/0060352 by Distante.
Regarding claim 25, Distante discloses automatic arbitration method implemented through a system that integrates at least: a network of sensors formed by individual sensors including remote position sensors able to remotely obtain positional information of game elements present in the game area without requiring the installation of sensors or reflectors or emitters of any kind in the game elements, said remote position sensors being arranged around a game area and directed towards game elements within said game area (para. 87, 442 – see cameras with high spatial resolution); 
at least one control device provided with a memory and with computing power for the analysis of the information obtained from the network of sensors (see at least para. 345-346 and the recited hardware); the method comprising the following steps: by way said network of sensors: 

b) analyze the data acquired by each individual sensor detecting the presence of data groups relating to game elements and identifying the game element to which said data groups correspond, placing in correspondence said data groups referred to a same element of the game (para. 209-227, 285, 339-351 – see recognition of game elements, e.g. ball players); 
c) group, in a temporal sequence, all the data groups provided by different individual sensors corresponding to the same game element in temporal coordination (para. 249-253 – see ball tracking); 
d) detect game events of several game elements in several time sequences of data groups by: the detection of interferences or correlation between different game elements in the temporal sequences of data groups; or a combination of said detection of interferences or correlation with the detection of changes in position, shape, speed and / or trajectory of the game elements in the temporal sequences of data groups (para. 254-264 – see processing several images from the cameras to determine a pass or other ball event); and 
e) detecting game milestones by automatically detecting sequences of game events, simultaneous or consecutive, coinciding with sequences of game events pre-stored in the memory, triggering a notification signal (see examples of detecting offsides with respect to the trained data at para. 628-650).
Regarding claim 28, Distante discloses a method according to claim 25, wherein the detection of game events of step d) is carried out in real time on all time sequences of data groups (para. 669-670 – see real time offside determination).
Regarding claim 29, Distante discloses a method according to claim 25, wherein step d) is executed in real time by searching for a game event selected from a first group of game events and wherein the detection of a game event of said first group of game events triggers as a detonator an additional execution of step d) in a time frame related to said game event of the first detected group in search of a game event of a second group of game events being all detected game events used in step e) (para. 665-674 – see operations in semi-automatic mode or automatic mode).
Regarding claim 30, Distante discloses a method according to claim 25, wherein step d) further includes detecting interference between pre-stored data groups of a game element and boundaries of the game area (para. 254-264 – see processing several images from the cameras to determine a pass or other ball event with regard to prior data), also detecting game events that are incorporated in the detection of game milestones of step e) (para. 628-650 – see passing detection).
Regarding claim 32, Distante discloses a method according to claim 25, wherein said remote position sensors are selected from: laser sensors; radars; time-of-flight video sensors; and three-dimensional video sensors composed of several video cameras separated by a known defined distance, the positional information being inferred automatically by the discrepancies between the images captured by said various cameras (para. 193-196 – see fixed cameras).
Regarding claim 33, Distante discloses a method according to claim 25, wherein said network of sensors further includes individual sensors selected from: video cameras, wherein during said step b) an analysis of shape and / or color recognition is performed on the data acquired by said video cameras (para. 209-227, 285, 339-351 – see recognition of game elements and image processing); at least one microphone, wherein during said step b) a sound recognition analysis is performed on the data acquired by said microphone for the detection of relevant sounds, indicative of a game event; and sensors integrated into the game elements (para. 150-152 – see sound used in processing).
Regarding claim 34, Distante discloses a method according to claim 25, wherein the detection of game events of step d) is performed on the temporal sequences of data groups in search of matching patterns with a record of patterns of possible game events pre-stored in the memory (para. 254-264 – see processing several images from the cameras to determine a pass or other ball event).
Regarding claim 35, Distante discloses a method according to claim 25, wherein for each game element detected in the game area, statistical data related to said game element obtained from the game events detected related to said game element are generated (para. 224-236 – see detection percentage).
Regarding claim 36, Distante discloses a method according to claim 35, wherein said statistical data is transmitted in real time to a remote storage device (para. 224-236 – see detection percentage and storage as part of the data analysis).
Regarding claim 37, Distante discloses a method according to claim 25, wherein the game events and / or detected game milestones feed in real time an augmented reality system that superimposes visual information related to said game events and / or said game milestones on real images of the game area (fig. 38; para. 582 – see augmented view via position line).
Regarding claim 38, Distante discloses a method according to claim 25, wherein: said analysis of step b) is performed on the data in search of matching patterns with a record of patterns of possible game elements pre-stored in the memory; or said analysis of step b) is performed on the data in search of matching patterns with a record of patterns of possible game elements pre-stored in the memory, which contains patterns of shape, color and / or position of possible elements of game (para. 209-227, 285, 339-351 – see recognition of game elements, e.g. ball players, with respect to the data collected from the cameras and the application of an artificial neural network).
Regarding claim 39, Distante discloses a method according to claim 25, wherein during the analysis of step b) a detection of data groups relative to a game element is performed on the data 
Regarding claim 40, Distante discloses a method according to claim 25, wherein said analysis of step b) is performed on data obtained at different moments, and wherein the detection of a game element at a moment is used to perform the detection of said game element at different moments, by tracking the position of said game element (para. 249-253 – see motion tracking via several frames of camera data).
Regarding claim 41, Distante discloses a method according to claim 25, wherein said step a) further includes acquiring data relating to several game elements simultaneously, said data including information indicative of the three-dimensional shape of the game elements (para. 209-227, 285, 339-351 – see tracking of players and ball).
Regarding claim 43, Distante discloses a method according to claim 25, wherein the system after identifying different game elements, predicts the trajectory of at least one of said game elements and predicts possible future events related to said game element (para. 248 – see predictive calculation).
Regarding claim 46, this claim is rejected as discussed above with regard to claim 1.
Regarding claim 47, Distante discloses the system according to claim 46, wherein the network of sensors further includes individual sensors integrated into fixed elements of the game area and / or 
Regarding claim 48, Distante discloses a computer program that includes code instructions obtained by means of learning algorithms that when executed in a computer system implement the method of claim 25, the computer system being provided with at least one control device with a memory and computing power, and being connected to a network of sensors formed by individual sensors including remote position sensors capable of remotely obtaining positional information of game elements present in the game area without requiring the installation of sensors or reflectors or emitters of any kind in the game elements, which provide data relating to several game elements simultaneously, said data including positional and time information (para. 556-561 – see the software modules that process the images and determine events such as offsides).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distante and further in view of U.S. Publication 2013/0120581 by Daniels.
Regarding claim 26, Distante is silent regarding the method according to claim 25, wherein the detection of game events of step d) is performed as a consequence of a start trigger, and is performed within a time frame containing a fraction of the time sequences of data groups, wherein said start trigger provides a temporal reference that defines the time frame over which the detection is performed.  Daniels teaches a start trigger that is manually operated to limit the analysis time to a .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distante and further in view of U.S. Publication 2016/0096071 by Ianni.
Regarding claim 31, Distante is silent regarding the method according to claim 25, wherein the notification signal is transmitted by wireless means to a mobile receiver.  Ianni teaches the use of wireless technology and a mobile receiver at para. 47.  Because the references are from a similar art and concerned with a similar problem, i.e. sports motion detection, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Distante with Ianni’s wireless transmission to a mobile receiver in order to allow for use of Distante’s systems in a method untethered to a stationary terminal.  This type of mobile use allowing for officials or other users to access Distante’s system anywhere while on the field of play, thus reducing in game delay.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 2017/0358104 (para. 31 see body part detection)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715